“Case 4:21-Cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 1 of 10

Lal the uted SMfes Disterct Coukt
| Heizanlp, Disteict

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hehe l Lalit ) Class: Action

| Bames X, Kucchette ) Suey Demanel
hint tts ) :

\ass He

Bender Bb BE tech MER, )

| Piri County AitaRMey |

‘Dep uty Coussty HttakMeys en feo vco Ger |
Public Defender of | sc paar, 1 |
Ping County ;
Ash: F Lublie Defe Hoke, Ea
Mani (end 3

(Perna County ‘Shia: fe
| Defendants

 

 

Civil Aation

Ly ee

 

 

 

 

  
 

isdid i me

 

" This Court has original jansdietion
ule 4A USC. [983 1985 dnsd fhs_olavatifts
heeeby ENVEKE ic Courts aeicdotan OVER STALE.
tau pursualt 42 DF USC, (BSN.

 

 

“Venue: _— |
VeNus i proper ‘a ths Disteict Court
Pop fet # sehe QD Pisco Bee

 

 
- Case 4:21- “CV- -00334-JGZ-PSOT | Document 1 Filed 08/23/21 Page 2 of 10

 

 

 

 

—  Bupehe tls AAS Aekestick idl Tacson ON fA pro bAbss.
_chuse Apkest chpesins hie itt Agpeavated
lasspult, Gu Yetobse 1th, 2040," Burchetts
das iddieted by A Pima Coudty GReANo
Due: No pre linenhey hearing. MAS EVER

Ont September AE th, 3040, plaistifE Sames

 

conch td ¢ fed .

 

 

! jallace was nedested in Tgesonl_an p pkababk.
| Chase. ARREST ¢ ch begins bien wsith fepenloted
Asshult, Qu Sune "ath, 20al, Wallace was
indicted by 2’ 7ima# County ‘Grind Suey:
Likewise, no peelinenAby HERRING wWAs EVER

Ga Sane lath, 20a, plaintiff Chester

 

Cniducted aid, al Attapaley ba {allace spid in 4

 

| | alstnileel [et fee how ny) Pm County, Alo prelis MEVARY
Aeneings. ARE EER Conducted. _<ze Atbached

 

exhy hibit a

 

 

 

 

 

 

 

This the contintion of Lhe alaiutlls

 

Had ths Pima County Affoeueys ‘DEP fet. 18

 

swghgect in An oniga ing coNnspighey #2 depei Je

 

therd. ante huadecds (s£ athe criminal

 

___ edebendauts, at phere most “ funclameutal

 

 

 

ay

 
~ Case 4:21-cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 3 of 10

 

 

 

 

Due F : FéocesS Rights ” attskded fo ther

by the US. Cousdéivution nnd fhe stats
Constitupion oF Agizanh. Ly is awsrdely
‘Known bpnet that_11&_ of nll clekendanis
un ceiminiel cases_in “Fima County EVER
goto A_peslimeaey hearing , Thus, both
—plgintitls contend Lhpd the Pima Countty
Atte faRniey , Deputy County Affarneys And

She Public Defendees Adbres. inteladns
fdfersley Alan Bono J Aave “ale contspieed *

fe depalved them of there Right_4 Lo conkraut

thsiv. AOCUSERS Awol fo peEsE ut £ exculprtary

eurdemce in thele CASES.

The plaistifls allese they were cleuced the

Right f2 cape f a babECces Li these favor
‘arsol ARE continuésusly bEitig dented the .

Risht to spzedy teint. The ' plainpifes allege

that Every tine they Asset fay Rights, pAld luc rele

ths MAndithes| ly proscribed ‘Right uadek.

Rafe S1ACOU », ‘fo bs. welepsed ow fhese.

Own RecaqnizAasce due fo the states
Failure. to eanduet pRe(imen dey AEAR Ings.
within (a days par id custody slsadauts!
phe Atlorueys, the judge ef my Pile FoR. a

“Pule (i mental EXAM qi at igs seviply fo

: past pant pkoteedinias even lorig ee $e

| “ODER CE def eniolants lite Gull ify ale ds SEE

‘Aiz R. Cain. P. >

 
    

 
: Case 4:21-cv-00334-JGZ-PSOT: Document 1. Filed 08/23/21 Page 4 of 10

 

_£. “uetherimoke, Phe_plaptilts Alege,
as_A_méttee ab East, that ERanden_
Daetchuee duel All ofhee Cd unt) y AYfaKNEYS ,
ge diesctly fo A getnd {uky Aud give

 

“false festy many | ‘whether 1+ be supVielt ok
implied, Hele meee peesence, ofe Moves thee

 

 

prebabse anuce pad been found And that
UA bine over ogelee had been /ssued wheal
inact, these {hing peeves acturred. Alsd,
As is the _cace with _plantifh Wallace, the

7

 

County Haney s Of ice pre sented false

 

eure hee, ta the akAnd (ULV. LF IE al laces

 

|“ ONteN tion that thi precited a Ficengm wher

4 Liwehee his wsvee Been f part af his case.

 

ecg

SSE. athached Lndiet ment)

 

Therefore, iL ié were not bor he Meeal

 

ONS st the Kimi County ALARNEVS OFFICE,

 

Acting uJ CONSPIRACY wi Lf Lhe F Publie Delerolees

 

Mid. fp deny both plates thcie most
fundamental due pac s rights alforded

 

fo them under the U. = anti bubon), under

 

fhe _Gth, th and_/4th Amenduacnts, bath

 

_plaint “Pe would cekfainlly be Cece Auld At

 

I‘beety do_pursus the e fives (ike all other

 

Ue S: Co HtiZENS.

 

 

 

 

 
Case 4:21-cv-00334-JGZ-PSOT Document1 Filed 08/23/21 Page 5 of 10

¥ .

 

 
   

HALL heectore, hath piAiMtitts Allese $had

 

é. nowy Aff. DENEY Branoea Kopeenaler.. Ais

 

Deputy fHapneys ANd the Public Ds lenders Office.
incluchils Blast Banh, wha Kien ae. should have
K NOWN “that the ach NS of one County Htarndeys &S |
Officer” BIA LE rn. K result iN the Uegal CONE we meat

oP As oflient, AMES Or Ryechetst, Antal he
blets altly ketused 42 aphalel the lnwis of the
State of Ag zoNé And the U. S, Constit tytian)
thus, de epeivine plaintifl 7 Ruechette of All of

is Rights re and hes Peeedav bor. 4A VEAR ANG 0 anid
Counting.

 

ri een us fib to AB on i
Ai KEWISE, PigiNtiyy Chest eg all (Ate.
A e ff .
nes 5 <yfe spect ante

ee VERY SH Ms, spel A fons |
iNg lenied his g is nts ntkorded hira_under
ee ‘US Constitul iad), by Ae img Couslty
Adioeney, Tsranden Kaetehnice And pic"
AEpUties ainses “pew oe Pwed fs avi him
A PRE bras. N@Ry hea bine nihen KEG Ye chert ont

 

SUNE AG fh Aaal {oth elaiwhtts have

 

 

 

 

 

 

Remained 0) custady inspite of H ei zon
“ MANd Af RY LEsPASE a PRaVIsiON tags -
Kale Sib & DU) Heiz P. Cela. Fo in Lue epi
of if firme © ZauUNYY i Ng CANSDI ‘ACY. itd oar
oldinisehe pembin “Hedaliy leauPined £e 202

 

 

 

 
Case 4:21-cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 6 of 10

F a2 ae fs f jf &

Eth piditi le 2 AGUA
. Blige Lape VEL BREF. aL thew WERE given A.
7 (2RE [imenipey henwing. within 1 “bays As 1s

PRESERIBE bof UNLEe. “tawl hdl they both é

SWEAR, auales per Ay of. PERLURY bad Abe;

ef them usfived T there Ré3 shits /o_A hoveins
LGDEN COURS.

 

  
 

ye? Buechite

 

 

Fees the lniatif és contend flat County
[) Horney, Beandel Kaelehnee bis deputy Aéfoensys
(she'll be nanecf SOsN ON discovery) "Nol £he
Fb lie De fendees Ct fice, including Ahog NEY
Aland Band, all ntentonally, Kiidviingly fale
Willi Ngly with a complete diseesard be the
laws Ano He pli Withee Kights, secured to Shem
undee the law, Ane with cuteene malice.
dial conspige Able efPeetuate pracedurés “ANel

 

 

 

 

Actions ' Manet f afer Ys. Yhe plaintifes Antd
hand Rech S. OL athebs of, theig Conbsiuy fond

 

Krchts and fhe Equal PRetz tia at the (als
of Sois Neda hl

Ench of the AborenENt taNedl cfebeaddantc have
All pected. iN thie abi cgpncities i, finde

 

 

 

 

 
Case 4:21-Cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 7 of 10

hevelisee, Andel _f for Hine race gain ex SONS
ace sutclenlec Be 2 Ne ole 4 Kineden er ab unty & ieee d
his abe pouty Dééapns Ys Coho| (be narecl om dt
Aoeniey. Alén Bond duel the Saris DePenelee—
Cwiha’ tl als be Named on diccauery), ARE Ali
Sud nd theie Feesonal anil Zniditvicly al capicitis
Far Pome 26 5 OA [ We

 

 

 

 

 

The Pome Counity | Lilaensy “Seancden Kaptchalse
and the Publica TD Pandee - Pi é Cousst ARE
ulsa Suéef Lal Tue at Perel ania petites fon

 

_cL vjunefivs Fel; a onl Ye The a ot ai
Casantty 2S FY ‘sd Sue of Tn) Ali's DEF Ke af nes fy

f f ‘a [

COR “Enjunctive is ffi nee

 

 

 

 

 

he plélidty (Es bat fi? etre: ani iis Pla bgceess.
Court fo Aula ¢ tr nem the SHAM al! f 5,000 daily,
Oye cach olay they ee illegally canbined, auly fo_
fall the diy of thes R es fepise IN Conpensétory

‘DAMPBSES «
Alsd, “bath plaintipes Seek Punitive Di rnng Ages inl

ef

the. ivaun? st #9 hy 000 dail iV 4NetE Rsiead
Al Damages ARS, sought wadividaally fo Ve cach h

fein 2d Nee

 

 
Case 4:21-cv- “003834- JGZ-PSOT Document 1 Filed 08/23/21 Page 8 of 10

 

LAS AMEE fe. a kelyof é

pean aa ; A 2

é as pinbee KS SEER
- a i: bof ane, On (ain a Whe

. me Bean EVER if wes NTN s the SHME
Mcoded Sy yal peace: Ayres Aina “Aree eS
Agen,

Als, the prin tif s waulo ack this Cruel

qa akeleR fhe defend, ANEC eespect Anel
fe! Mest an me ipuds ris this Stake And flrs Couneey.
Aud f rina | yy eins elects seek An Linpernetiob
arclering the shexift st fim unt fo REMIVE-
the vant Preava il fhe. Ade NeAd 6S Anlol to RUN

Sutras Ree Epes; “aad Aail Ive

 \Vewiticnfon or bento

 

We the planters, Chestee ko ‘A aliace and
SS AMES oe hicchew Py ohils being Fully
competent Anol ot sounof pained : ? badly ; do
hepeby SwWeAnk OR Neem, under penilty ott
per wey) that every again mae Hi
molainp is Tkue ANA Aecurate 12 the
2 pe inoaledge anol Belek pacannst fo Ad USC,

ITH Cs. So
Furta ff Athan SAM hy Met: fae P [st at Pg ues

a A " A elle Lows : - — aa Af a aS ~ =

  

 
Case 4:21-cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 9 of 10

CC Copy
é

i

County Atfoene ley OP ics ¢
Fahl ~ Dern ef

22 N. Stone fle. lst Flor,
TFucsan, HZ. Z5"10|

 

Chester &. Ypilpes ® 21012674
—OC-BSS

Sames Si Burenette

A-~C~ BS

PO, Box 9S/

Jieson), AZ, 35108

 

 
Case 4:21-cv-00334-JGZ-PSOT Document 1 Filed 08/23/21 Page 10 of 10

AFFIDAVIT

STATE OF ARtTz0NA

COUNTY OF Prima

- Lt, James 3.8 RCHETTE, WHILE BEING

FOLLY Com PEN TENT AND oF SOUND MLEALQ

AND oov, Do HEARBY SWEAR oR AFFIRM

ANDER PENALTY OF PurstorY THAT LT ONY
BECAME AWARE OF A CAUSE OF ACTEON LIA
T He ATTACHE D COMPLAINT ENTLI TTLEO

WALLACE ELT, ALL Vi KARTCHNER ET, AL,

On ALGvEST 7,202] |

 

FOTHER AFELANT SALTH NOT;

THIs Age IRMATTon Ts PERSOANT TO
£8 U.S.C, 12%Y6

This the [sth Ag ot, Rese SCTFOLLY,
Husust 20a) |

    

 

 
